 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CURTIS GUY,                                         Case No.: 2:11-cv-01809-APG-NJK

 4                             Petitioner,             ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME
 5 v.
                                                       (ECF No. 133)
 6 WILLIAM GITTERE, et al.,

 7                             Respondents.

 8         In this capital habeas corpus action, after an initial period of 119 days, and then a 60-day

 9 extension, the respondents were due to file their answer by July 13, 2021. See Order entered

10 January 15, 2021 (ECF No. 130) (initial 119-day period for answer); Order entered May 17,

11 2021 (ECF No. 132) (60-day extension). On July 13, 2021, Respondents filed a motion for

12 extension of time (ECF No. 133), requesting a further 62-day extension of time, to September

13 13, 2021. Respondents’ counsel states that the extension of time is necessary primarily because

14 of her obligations in other cases. The petitioner does not oppose the motion for extension of time.

15 Respondents’ motion for extension of time is made in good faith and not solely for the purpose

16 of delay, and there is good cause for the extension of time.

17         I THEREFORE ORDER that Respondents’ Motion for Enlargement of Time (ECF

18 No. 133) is GRANTED. Respondents will have until and including September 13, 2021, to file

19 their answer. In all other respects, the schedule for further proceedings set forth in the order

20 entered November 26, 2018 (ECF No. 85) will remain in effect.

21         Dated: July 14, 2021

22
                                                          ________________________________
23                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
